DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains method and system for reliably transmitting data packets from a first communication router to a second communication router.
The prior art of record, and in particular Locklear, Jr.; Robert H. et al. (US 6252878 B1) teaches A method for communicating information associated with a session, comprising: receiving a message indicating the initiation of a session; determining loading characteristics on at least one of a plurality of route processors; selecting a route processor for the session based on the loading characteristics; and switching the message to the selected route processor using a switch fabric.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method carried out at a first communications router for transmitting data packets to a second communications router through a bonded connection, the method comprising: (a) receiving a first data packet from a first host through a local area network (LAN) interface; wherein the first data packet is destined to a second host reachable through the second communications router; (b) transmitting the first data packet to the second communications router through a first tunnel; and (c) when an error correction mode is activated: (i) storing the first data packet in a local 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A method carried out at a first communications router for transmitting data packets to a second communications router through a bonded connection, the method comprising: (a) receiving a first data packet from a first host through a local area network (LAN) interface; wherein the first data packet is destined to a second host reachable through the second communications router; (6) transmitting the first data packet to the second communications router through a first tunnel; and (c) when an error correction mode is activated: (i) storing the first data packet in a local storage medium; (ii) transmitting a second data packet to the second communications router through a second tunnel; wherein the second data packet is an error correction packet based on the first data packet and other data packets; and wherein: the first data packet is destined to a second host reachable through the second communications router; the second data packet is an error correction packet based on the first data packet and other data packets: the bonded connection comprises the first tunnel and the second tunnel; and each of the first tunnel and the second tunnel is assigned with a respective weight value based on bandwidth properties of tunnels in the bonded 
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A system for transmitting data packet from a first communications router to a second communications router, wherein the first communications router comprising comprises: a plurality of network interfaces; at least one processing unit; at least one first computer readable storage medium; and at least one second computer readable storage medium; storing wherein the at least one second computer readable storage medium stores program instructions executable by the at least one processing unit for: (a) receiving a first data packet from a first host through a local area network (LAN) interface; wherein the first data packet is destined to a second host reachable through the second communications router; (o) transmitting the first data packet to the second communications router through a first tunnel; and (c) when an error correction mode is activated: (i) storing the first data packet in a local storage medium; and (ii) transmitting a second data packet to the second communications router through a second tunnel; wherein: the first data packet is destined to a second host reachable through the second communications router; and the bonded connection comprises the first tunnel and the second tunnel” as taught by claim 12. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 12.
Claims 2-9, 11 and 13-20 depend from independent claims 1, 10 and 12; hence, are allowed since independent claims inherit all the limitations of the claims from which they depend.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112